[Cite as State v. Myers, 2022-Ohio-4615.]




                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                         ROSS COUNTY


STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      : CASE NO. 21CA3764

        v.                                       :

MARVIN L. MYERS,                                 : DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                     :

_________________________________________________________________

                                            APPEARANCES:

Craig Jaquith, Assistant State Public Defender, Columbus, Ohio, for
appellant1.

Jeffrey C. Marks, Ross County Prosecuting Attorney, and Pamela C.
Wells, Assistant Prosecuting Attorney, Chillicothe, Ohio, for
appellee.
__________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:12-16-22
ABELE, J.

        {¶1}     This is an appeal from a Ross County Common Pleas Court

judgment of conviction and sentence.                  A jury found Marvin L. Myers,

defendant below and appellant herein, guilty of (1) failure to

comply with a signal of a police officer and caused a substantial

risk of physical harm in violation of R.C. 2921.331, and (2)

vehicular assault while driving under suspension in violation of




        1
      Different counsel represented appellant during the trial
court proceedings.
Ross, 21CA3764                                                        2


R.C. 2903.08.    Both offenses are third-degree felonies.

     {¶2}   Appellant assigns one error for our review:

            “MR. MYERS’S TRIAL COUNSEL RENDERED INEFFECTIVE
            ASSISTANCE OF COUNSEL, IN VIOLATION OF THE
            SIXTH AMENDMENT. (AUG. 9, 2021, ARRAIGNMENT TR.
            3; NOV. 16, 2021, JOURNAL ENTRY; NOV. 30, 2021,
            MOTION HEARING TR. 2-6).”

     {¶3}   In August 2021, a Ross County Grand Jury returned an

indictment that charged appellant with one count of fleeing and

eluding and one count of vehicular assault.     At his August 9, 2021

arraignment, appellee also pointed to appellant’s current community

control sanction that stemmed from his 2019 convictions for two

counts of aggravated possession of drugs.     Appellant entered not

guilty pleas to the two new charges.

     {¶4}   On November 15, 2021, appellant filed a pro se

handwritten petition for writ of habeas corpus that asserted a

speedy trial violation.   On November 16, 2021, the trial court

denied the motion, ordered it stricken from the record and noted

that, because appellant had legal representation in the case at

bar, he had no right to hybrid representation and could not file

pro se motions or engage in self-representation.

     {¶5}   On November 30, 2021, a two-day jury trial commenced.     On

the morning of trial, appellant requested a continuance in order to

“retain private counsel.”    The trial court, however, denied the

motion and indicated “[t]his matter has been set.     You had ample

time to hire private counsel.    The attorney [appellant sought to
Ross, 21CA3764                                                      3


hire], when consulted, has not spoken to you and is not familiar

with this case.     So, this is going to proceed to trial.”   Defense

counsel stated that appellant wished to preserve his speedy trial

rights and further explained the desire for a speedy trial is the

reason why counsel did not file a motion to suppress evidence.      The

court responded, “the court is aware that Mr. Myers was very keen

to preserve his speedy trial rights, as he filed his own motion

seeking to dismiss this matter,” “alleging speedy trial

violations.”     The court stated its belief that both “motions were

meritless based on the actual time passed and secondarily, the

court denied those as Ohio does not allow dual representation with

somebody who is represented.”     The state also wanted to include in

the record the fact that appellant rejected the state’s offer of a

four-year prison sentence.

     {¶6}   At trial, Ohio State Highway Patrol Trooper Joshua

McCarty testified that at 3:00 a.m. on September 19, 2020 he

observed a black Acura travel south on U.S. 23 at 65 m.p.h. in a 60

m.p.h. speed zone.     McCarty followed the Acura, which changed lanes

without a signal and turned onto another road at the “last possible

second.”    Because McCarty could not safely follow the Acura, he

notified Trooper Tyler Boetcher.     Appellant, however, continued to

evade police, made several turns and eventually drove into a field.

Boetcher initially advised McCarty to use stop-sticks, but McCarty

said he would not have time to deploy the sticks because the Acura
Ross, 21CA3764                                                      4


re-entered the roadway and drove toward McCarty, who activated

lights and siren.     McCarty testified that appellant then drove

approximately 100 m.p.h. in a 55 m.p.h. zone.    Boetcher also

followed the Acura with lights and siren activated.    When McCarty

arrived at appellant’s crash, he found appellant on the ground,

partially in the driver’s side door area, and two passengers, a

male in the back seat and a female in front.

     {¶7}   Trooper Boetcher testified that he heard the request for

backup around 3:00 a.m., then caught up to appellant to initiate a

traffic stop.    At that point, appellant “began rapidly

accelerating” and Boetcher activated his lights and siren and

notified other officers.    During pursuit, appellant failed to stop

at three stop signs and Boetcher observed an “unknown object”

(never recovered) come from appellant’s driver’s window.     Boetcher

asked Trooper McCarty to utilize stop-sticks, but McCarty instead

had to quickly exit the road to avoid appellant’s vehicle.

Appellant’s speed increased to “well over 100 m.p.h.,” and later

“above 130 m.p.h..”    When appellant’s vehicle left the road, he

lost control, re-entered the road, struck a sheriff’s vehicle and

“spun that Sheriff’s cruiser around completely, 180 degrees.”

Appellant continued to drive into oncoming lanes, then drove in the

median where his vehicle stopped near the sheriff’s vehicle.     When

Boetcher observed appellant exit the vehicle, appellant admitted he

operated the Acura.
Ross, 21CA3764                                                         5


     {¶8}   Subsequently, Trooper Boetcher and Trooper McCarty “began

attending” to appellant, who said his leg had been “ripped off.”

When Boetcher advised appellant of his Miranda rights and asked why

he fled, appellant stated, “he was not going back to prison,

because he had warrants.”

     {¶9}   Ross County Sheriff’s Deputy Brenton Davidson also

responded to assist with the pursuit.    Davidson observed appellant

“traveling at a very high rate of speed,” cross the rumble strip on

the right side of the road, overcorrect, then “ended up crashing

into my vehicle.”    After Davidson’s vehicle spun from the impact

and airbags deployed, Davidson crawled away from his vehicle, in “a

great deal of pain in several different parts of my body.”

Davidson suffered an abdominal tear, a torn labrum in his right

hip, and a torn labrum in his left shoulder.    Davidson later

required shoulder surgery, lost the use of his arm for six weeks,

experienced pain, received physical therapy, and may require

additional surgeries.

     {¶10} At the close of the state’s case, defense counsel made a

Crim.R. 29 motion for judgment of acquittal and argued that no

evidence established that appellant drove the vehicle, other than

officers observed him outside the vehicle’s driver’s side.       The

trial court, however, pointed out that Trooper Boetcher testified

that he observed appellant exit the driver’s seat, that other

witnesses observed appellant just outside of the driver’s seat, and
Ross, 21CA3764                                                        6


in the video shown to the jury appellant admitted that he drove the

vehicle.   Thus, the court denied the motion.

     {¶11} After hearing the evidence and counsels’ arguments, the

jury found appellant guilty as charged in the indictment.       The

trial court (1) sentenced appellant to serve a 36-month prison term

for failure to comply, (2) sentenced appellant to serve a five-year

mandatory-term for vehicular assault, (3) ordered counts one and

two to be served consecutively pursuant to R.C. 2921.331(D), (4)

ordered a lifetime driver’s license suspension, and (5) sentenced

appellant to serve a discretionary two-year post-release control

term.   This appeal followed.

     {¶12} In his sole assignment of error, appellant asserts that

he received ineffective assistance of trial counsel because his

counsel did not request a competency evaluation.

     {¶13} The Sixth Amendment to the United States Constitution,

and Article I, Section 10 of the Ohio Constitution, provide that

defendants in all criminal proceedings shall have the assistance of

counsel for their defense.      To establish constitutionally

ineffective assistance of counsel, a defendant must show that (1)

counsel's performance was deficient and (2) the deficient

performance prejudiced the defense and deprived the defendant of a

fair trial.   Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984).      To establish deficient performance, a

defendant must prove that counsel's performance fell below an
Ross, 21CA3764                                                     7


objective level of reasonable representation.   State v. Conway, 109

Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 95.

Additionally, a court need not analyze both Strickland test prongs

if it can resolve the claim under one prong.    See State v.

Madrigal, 87 Ohio St.3d 378, 389, 721 N.E.2d 52 (2000); State v.

Bowling, 4th Dist. Jackson No. 19CA2, 2020-Ohio-813, ¶ 12-13.

     {¶14} Furthermore, when a court examines whether counsel's

representation amounts to deficient performance, “a court must

indulge a strong presumption that counsel's conduct falls within

the wide range of reasonable professional assistance.”    Strickland

at 689, 466 U.S. 668, 104 S.Ct. 2052.   Moreover, because a properly

licensed attorney is presumed to execute all duties ethically and

competently, State v. Taylor, 4th Dist. Washington No. 07CA11,

2008-Ohio-482, ¶ 10, to establish ineffectiveness, a defendant must

demonstrate that counsel's errors were “so serious” that counsel

failed to function “as the ‘counsel’ guaranteed * * * by the Sixth

Amendment.”   Strickland at 687, 466 U.S. 668, 104 S.Ct. 2052.

     {¶15} Appellant points out that in a prior case in the same

court (Case No. 19CR000293), the trial court initially found

appellant incompetent to stand trial.   Appellant argues that,

although his incompetency finding in Case No. 19CR000293 may have

predated his indictment in the case at bar, this court may take
Ross, 21CA3764                                                     8


judicial notice in the proceedings in the other case.2

     {¶16} “It has long been recognized that ‘a person [who] lacks

the capacity to understand the nature and object of the proceedings

against him, to consult with counsel, and to assist in preparing

his defense may not be subjected to a trial.’ ”     State v. Smith, 89

Ohio St.3d 323, 329, 731 N.E.2d 645 (2000), quoting Drope v.

Missouri, 420 U.S. 162, 171, 95 S.Ct. 896, 43 L.Ed.2d 103 (1975);

State v. Thomas, 97 Ohio St.3d 309, 2002-Ohio-6624, 779 N.E.2d

1017, ¶ 35.   Thus, due process requires that an incompetent

criminal defendant may not be tried.     State v. Berry, 72 Ohio St.3d

354, 359, 650 N.E.2d 433 (1995).

     {¶17} Criminal defendants are rebuttably presumed to be

competent to stand trial.   State v. Barton, 108 Ohio St.3d 402,

2006-Ohio-1324, 844 N.E.2d 307, ¶ 56, citing R.C. 2945.37(G).

Pursuant to R.C. 2945.37(G), a defendant is incompetent to stand

trial if he or she “is incapable of understanding the nature and

objective of the proceedings against the defendant or of assisting

in the defendant's defense * * *.”     Because a defendant is presumed

competent to stand trial, it is the defendant’s burden to prove, by

a preponderance of the evidence, that he is not competent.     State

v. Jordan, 101 Ohio St.3d 216, 2004-Ohio-783, 804 N.E.2d 1, ¶ 28;




     2
      However, after appellant’s months-long civil commitment to a
psychiatric facility, he had been restored to competence on July
28, 2021, nine days before the indictment in the present case.
Ross, 21CA3764                                                      9


R.C. 2945.37(G).

    {¶18} The test to determine whether a defendant is competent to

stand trial is (1) the sufficient present ability to consult with

his or her lawyer with a reasonable degree of rational

understanding, and (2) the rational and factual understanding of

the proceedings State v. Neyland, 139 Ohio St.3d 353, 2014-Ohio-

1914, 12 N.E.3d 1112, ¶ 32, citing Berry, 72 Ohio St.3d at 359, 650

N.E.2d 433 and Dusky v. United States, 362 U.S. 402, 80 S.Ct. 788,

4 L.Ed.2d 824 (1960).   Thus, a person who “lacks the capacity to

understand the nature and object of the proceedings against him, to

consult with counsel, and to assist in preparing his defense” may

not stand trial.   State v. Skatzes, 104 Ohio St.3d 195, 2004-Ohio-

6391, 819 N.E.2d 215, ¶ 155.   Objective indications such as medical

reports, defense counsel’s specific references to irrational

behavior, or a defendant's demeanor during trial are all relevant

in determining whether good cause was shown after the trial had

begun.   State v. Chapin (1981), 67 Ohio St.2d 437, 21 O.O.3d 273,

424 N.E.2d 317, paragraph one of the syllabus; Thomas at ¶ 37.

    {¶19} In the case sub judice, appellant asserts that several

matters in the record called appellant’s competency into question.

First, appellant argues that because in a previous case he had been

found incompetent (before this indictment), this fact should impact

his competency in the present case.   However, the competency

statute, R.C. 2945.37(G), provides that a finding of incompetency
Ross, 21CA3764                                                    10


must be based upon a preponderance of the evidence demonstrating

that, due to the defendant’s present mental condition, the

defendant is incapable of understanding the nature and objective of

the criminal proceedings and is incapable of assisting in the

defense.

    {¶20} Appellant cites State v. Alvarado, 4th Dist. Ross No.

14CA3423, 2014-Ohio-5374, ¶ 9 in support of his argument that the

fact that appellant had been restored to competence in late July

2021 should be “of little import.”   In Alvarado, the trial court

recounted in its entry that previous reports found the defendant

competent and considered defense counsel's opinion that the

defendant exhibited signs of extreme paranoia and delusional

thinking, but nevertheless determined that counsel’s untrained

evaluation alone was insufficient to require a third evaluation.

Id. at ¶ 1.   This court held:

    Even if we accept defense counsel's untrained opinion that
    Alvarado was exhibiting signs of paranoia and delusional
    thinking, the Supreme Court of Ohio has consistently held
    “ ‘[i]ncompetency must not be equated with mere mental or
    emotional instability or even with outright insanity’ “
    and “ ‘[a] defendant may be emotionally disturbed or even
    psychotic and still capable of understanding the charges
    against him and of assisting his counsel.’ ” State v.
    Neyland, 139 Ohio St.3d 353, 2014–Ohio–1914, 12 N.E.3d
    1112, ¶ 48, quoting State v. Bock, 28 Ohio St.3d 108, 110,
    502 N.E.2d 1016 (1986). Moreover, in State v. Johnson, 112
    Ohio St.3d 210, 2006–Ohio–6404, 858 N.E.2d 1144, the
    Supreme Court of Ohio held that a trial court did not abuse
    its discretion by denying a defendant's request for a
    competency evaluation when the only evidence presented by
    counsel was his unsupported assertion of the defendant's
    expected diagnosis of “paranoid personality disorder [and]
Ross, 21CA3764                                                    11


     reality contact problems.” Johnson at ¶ 163–164.

Alvarado at ¶ 12.    Although this court observed that competency is

“fluid,” we also concluded:

     Although he advised the court that he was not “well in my
     mind,” that it was “very hard to concentrate in the words
     that you are saying to me,” and that he had “mental
     problems,” there was no outburst or other evidence
     supporting his counsel's statements of him experiencing
     hallucinations, paranoia, or delusional thinking. And the
     record does not indicate that there was anything in
     Alvarado's demeanor indicating that his mental status had
     decreased to the point where a third competency evaluation
     in less than a year was required.


Alvarado at ¶ 15.

     {¶21} In the case sub judice, other than appellant’s previous

competency finding, we find no evidence regarding diagnoses,

medication, outbursts, demeanor or any other evidence of mental

incapacity to show that appellant was incapable of understanding

the nature and objective of the proceedings or could not assist in

his defense.     Pursuant to R.C. 2945.37(G), his previous finding of

incompetency had no impact on appellant’s “present mental

condition.”

     {¶22} Second, appellant points out that during the trial court

proceedings he “inexplicably rejected a plea offer” that the trial

court deemed “very generous.”     However, the Supreme Court of Ohio

in State v. Lawson, 165 Ohio St.3d 445, 2021-Ohio-3566, 179 N.E.3d

1216, held:
Ross, 21CA3764                                                      12


     We have noted that a defendant's ‘refusal to heed his
     counsel's advice * * * [does] not indicate that he was
     unable to understand the nature of the charges and
     proceedings or the gravity of the situation or that he
     could not assist in his defense.’ State v. Johnson, 112
     Ohio St.3d 210, 2006-Ohio-6404, 858 N.E.2d 1144, ¶ 161.
     Indeed,   such  a   refusal   generally  ‘evidences  [the
     defendant's] ability to participate in his defense. State
     v. Fletcher, 8th Dist. Cuyahoga No. 49814, 1985 WL 4215,
     *2 (Dec. 5, 1985).

Id. at ¶ 54.   Unfortunately, it is not uncommon for criminal

defendants to ignore counsel’s sound advice and recommendations

even when it may be in their best interest to follow that advice

and recommendation.

     {¶23} Third, appellant points to his November 2021 pro se

request for a speedy trial dismissal that the trial court struck

because appellant had legal representation.    Appellant contends

that this request also demonstrates that he did not understand the

speedy-trial statute, or “realize that he was not being held solely

on the instant case; he was also completing the 18-month sentence

that had been imposed only four months prior in the 2019 case,

which sentence did not expire until March 2, 2022.”

     {¶24} “It is well-established that although a defendant has the

right to counsel or the right to act pro se, a defendant does not

have any right to ‘hybrid representation.’ ”    State v. James, 4th

Dist. Ross No. 13CA3393, 2014-Ohio-1702, ¶ 12; quoting State v.

Martin, 103 Ohio St.3d 385, 2004-Ohio-5471, 816 N.E.2d 227,

paragraph one of the syllabus; see also State v. Thompson, 33 Ohio
Ross, 21CA3764                                                    13


St.3d 1, 6–7, 514 N.E.2d 407 (1987).   Thus, the trial court’s

dismissal of appellant’s pro se request is obviously within the

court’s discretion.   See also State v. Lamb, 2018-Ohio-1405, 110

N.E.3d 564 (4th Dist.).   Moreover, a defendant’s misunderstanding

of the intricacies and implications of the speedy trial statute,

especially under the circumstances present in the case at bar, does

not call into question appellant’s competence.   In some

circumstances that involve multiple offenses, speedy trial

computations can involve very complex questions and issues.

     {¶25} Fourth, appellant contends that his instruction to trial

counsel not to pursue a suppression motion because of his concern

about the speedy-trial clock also calls his competence into

question.   On the morning of trial, when trial counsel attempted to

make a motion in limine regarding appellant’s statement about why

he fled the scene, the trial court pointed out that appellant did

not file a written suppression motion.   However, as the state

points out, the transcript shows that appellant discussed this

issue with counsel and counsel stated on the record that appellant

was “very interested in preserving his speedy trial [rights],” to

which the trial court replied, “Mr. Myers was very keen to preserve

his speedy trial rights,” and pointed to appellant’s pro se motion.

Furthermore, and as the state points out, a motion to suppress

evidence would not have affected the outcome of this case because

overwhelming evidence, including multiple eyewitnesses and video
Ross, 21CA3764                                                    14


evidence, established appellant’s commission of the offenses.

     {¶26} Finally, appellant asserts that his desire to seek new

counsel on the morning of trial is further evidence that should

raise the issue of appellant’s competence.   However, as appellee

argues, a last-minute attempt to request a continuance to obtain

different counsel is a common occurrence and does not establish

that a defendant may lack the competence to participate in the

proceeding.   Appellant cites no authority to support appellant’s

argument that his request for new counsel is necessarily an indicia

of incompetence.

     {¶27} Furthermore, we point out that no expert or lay opinion

offered during the trial court proceeding questioned appellant’s

competence.   Defense counsel represented appellant, both in a

previous case and in the instant case, and did not suggest to the

court that she observed any indicia of appellant’s incompetence.

See Smith, 89 Ohio St.3d at 330, 731 N.E.2d 645 (“[i]f counsel had

some reason to question Smith’s competence, they surely would have

done so.”) Also, neither the trial court nor the prosecutor

expressed any concern on the record regarding appellant’s behavior.

See State v. Hough, 10th Dist. Franklin No. 19AP-682, 2021-Ohio-

2198.

     {¶28} After our review in the case at bar, we conclude that the

record fails to indicate that appellant exhibited difficulty

understanding the proceedings or may not have been capable of
Ross, 21CA3764                                                    15


assisting counsel in his defense.   Instead, the record shows that

appellant had been restored to competency four months before his

trial and that he did participate in his defense, and notably

expressed concern about his speedy trial rights.   In general,

defense counsel should not be deemed to have performed

ineffectively if counsel did not request a competency evaluation

when a defendant does not demonstrate sufficient indicia of

incompetency to warrant a competency hearing.   Thomas at ¶ 41.

Consequently, if a defendant did not display sufficient indicia of

incompetency to warrant a competency hearing, see Smith, 89 Ohio

St.3d. at 334, 731 N.E.2d 645, counsel's failure to request a

competency hearing does not constitute deficient performance.

    {¶29} Therefore, after our review in the case at bar we

conclude that appellant was not deprived of his right to effective

assistance of counsel pursuant to the Sixth and Fourteenth

Amendments to the United States Constitution and Article I, Section

10 of the Ohio Constitution.   Accordingly, based upon the foregoing

reasons, we overrule appellant’s assignment of error and affirm the

trial court’s judgment.

                                         JUDGMENT AFFIRMED.
Ross, 21CA3764                                                    16




                          JUDGMENT ENTRY

     It is ordered that the judgment be affirmed and appellee
recover of appellant the costs herein taxed.

    The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court
directing the Ross County Common Pleas Court to carry this judgment
into execution.

     If a stay of execution of sentence and release upon bail has
been previously granted by the trial court or this court, it is
temporarily continued for a period not to exceed 60 days upon the
bail previously posted. The purpose of a continued stay is to
allow appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of the proceedings in
that court. If a stay is continued by this entry, it will
terminate at the earlier of the expiration of the 60-day period, or
the failure of the appellant to file a notice of appeal with the
Supreme Court of Ohio in the 45-day appeal period pursuant to Rule
II, Sec. 2 of the Rules of Practice of the Supreme Court of Ohio.
Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of 60 days, the stay will terminate as of the
date of such dismissal.

     A certified copy of this entry shall constitute that mandate
pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Wilkin, J.: Concur in Judgment & Opinion

                                   For the Court




                                   BY:__________________________
                                      Peter B. Abele, Judge

                         NOTICE TO COUNSEL
     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.